WELLS FARGO Logo Corporate Trust Services MAC N2702-011 9062 Old Annapolis Road Columbia, MD 21045 410 884-2000 410 715-2380 Fax Wells Fargo Bank, N.A. Banc of America Commercial Mortgage Inc, 214 North Tryon Street NC1-027-22-03 Charlotte, NC 28255 RE: Annual Statement as to Compliance The undersigned, a duly authorized officer of Wells Fargo Bank, N.A. ("Wells Fargo"), hereby certifies as follows for the calendar year 2008: (a) a review of Wells Fargo's activities as Trustee under the servicing agreement(s) listed on Schedule A hereto (the "Servicing Agreement(s)") has been made under my supervision; and (b) to the best of my knowledge, based on such review Wells Fargo has fulfilled all of its obligations under the Servicing Agreement(s) in all material respects throughout the reporting period. March 1, /s/ Judith Rishel Judith Rishel Vice President WELLS FARGO Logo Corporate Trust Services MAC N2702-011 9062 Old Annapolis Road Columbia, MD 21045 410 884-2000 410 715-2380 Fax Wells Fargo Bank, N.A. To: Banc of America Commercial Mortgage Inc. Schedule A List of Servicing Agreement(s) and Series 1 Pooling and Servicing Agreement for Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-1, Wells Fargo Bank, N.A. as Trustee 2 Pooling and Servicing Agreement for Banc of America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2008-LS1, Wells Fargo Bank, N.A. as Trustee.
